                 THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS


WILLIAM E. BROWN,

                      Plaintiff,

vs.                                       Case No. 19-3152-SAC

DEBRA LUNDRY, et al.,

                      Defendants.

                              O R D E R

      Plaintiff has filed a pro se complaint pursuant to 42 U.S.C.

§ 1983 with supplemental state law claims.     He has been a prisoner

at the Sedgwick County Jail and is now in the Kansas Department of

Corrections system at the Hutchinson Correctional Facility.      This

case is before the court to screen plaintiff’s complaint pursuant

to 28 U.S.C. § 1915A.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).        A district court

should not “assume the role of advocate for the pro se litigant.”

Hall, supra. Nor is the Court to “supply additional factual



                                    1
allegations to round out a plaintiff's complaint.” Whitney v. State

of New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).

II. Screening and § 1983 standards

       Title 28 United State Code Section 1915A requires the Court

to    review   cases     filed    by   prisoners       seeking     redress   from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the court must

determine      whether    the    complaint        contains     “sufficient   factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

       The plausibility standard is not akin to a probability
       requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are merely
       consistent with a defendant’s liability, it stops short
       of the line between possibility and plausibility of
       entitlement to relief.

Id.      The    Court    accepts       the       plaintiff’s    well-pled    factual

allegations as true and views them in the light most favorable to

the plaintiff.      United States v. Smith, 561 F.3d 1090, 1098 (10th

Cir. 2009).

       To state a claim under § 1983, a plaintiff must allege 1) the

deprivation of a federal protected right by 2) a person or entity

                                             2
acting under color of state law. Schaffer v. Salt Lake City Corp.,

814 F.3d 1151, 1155 (10th Cir. 2016).                   The Court will not accept

broad allegations which lack sufficient detail to give fair notice

of what plaintiff’s claims are. Section 1983 plaintiffs must “make

clear exactly who is alleged to have done what to whom, to provide

each individual with fair notice as to the basis of the claims

against him or her, as distinguished from collective allegations

against the state.”            Robbins v. Oklahoma ex rel. Dep’t of Human

Servs., 519 F.3d 1242, 1250 (10th Cir. 2008). This means plaintiffs

“must do more than show that their rights were violated or that

defendants,   as    a    collective     and      undifferentiated       whole,   were

responsible for those violations.” Pahls v. Thomas, 718 F.3d 1210,

1228 (10th Cir. 2013).          Plaintiffs “must identify specific actions

taken by particular defendants, or specific policies over which

particular defendants possessed supervisory responsibility, that

violated their clearly established constitutional rights.”                       Id.

III. The complaint

     A. Factual allegations

     Plaintiff’s        complaint     was       filed    August   19,   2019.      The

complaint   names       over    30   defendants.         Plaintiff’s    allegations

mostly, but not entirely, concern medical care for various health

problems he has suffered during his incarceration at multiple

facilities.



                                            3
     Plaintiff    alleges   that   he    has    been   diagnosed   with   lung

problems such as sarcoidosis, chronic bronchitis and COPD.                 He

asserts that he has suffered from breathing difficulties, chest

discomfort,   coughing,      shortness         of   breath   and    fatigue.

Plaintiff’s allegations start on October 13, 2016 at the Sedgwick

County Jail (SCJ).    While at SCJ, plaintiff was sent to defendant

Dr. Son V. Truong, a pulmonologist at St. Francis Hospital.

Plaintiff visited Dr. Truong at least four times between October

13, 2016 and September 6, 2017. Once plaintiff was sent to Via

Christi clinic.      Some of these visits were for CT scans and

plaintiff asserts that the visits were futile because his old CT

scans were not transported with him for comparison. Plaintiff

alleges that during this time he was denied treatment for his

breathing difficulties at SCJ.          Plaintiff alleges generally that

“excessive delay” worsened plaintiff’s lung condition throughout

the year and that this was caused by defendants Jeff Easter, Dr.

Harold Stopp and Sarah Wilson.

     On September 25, 2017, plaintiff was moved to the El Dorado

Correctional Facility (EDCF).      He alleges that when he arrived his

inhaler and “optic chamber diamond static valve” were taken by

defendant Jackie Warner.     Doc. No. 1, ¶ 50. A replacement inhaler

was not delivered for 9½ days.           The new inhaler was ordered by

defendant William Wade and approved by defendants Dr. Gordon



                                    4
Harrod,    Dr.   Paul   Corbier   and       Dr.   Truong.1   During   this   time

plaintiff was on 24-hour lockdown in the residential diagnostic

unit and was not given breathing treatment.                  Plaintiff wrote a

grievance to the Warden but received no response.               During October

2017, plaintiff was sent to an outside hospital for a CT scan.

Plaintiff claims no meaningful care was delivered.

      On October 23, 2017, plaintiff was transferred to Winfield

Correctional Facility (WCF).            Plaintiff complained of migraine

headaches, shortness of breath, fatigue and chronic bronchitis.

Plaintiff’s inhaler was reduced in strength (from 232mcg/14mcg to

113mcg/14mcg) by defendants Jennifer Clements with PharmaCorr

Inc., Dr. Baseer Sayeed, Regina Stroble, Pamela Matthews and Dr.

Corbier.    On December 3, 2017, plaintiff complained of breathing

difficulties and was denied treatment by defendant Heidi Robinson.

On January 11, 2018 plaintiff went back to Dr. Truong but Dr.

Truong did not receive the medical records he needed, which angered

Dr. Truong.       He told plaintiff that he had COPD and chronic

bronchitis.      When plaintiff complained of migraine headaches, Dr.

Truong told plaintiff he was not plaintiff’s medical provider.

      Twelves times in January through March 2018, plaintiff saw

defendant Dr. Sayeed for breathing issues, migraine headaches and

medication issues. Plaintiff claims that Dr. Sayeed and defendants



1The complaint refers to Dr. Harrod in different ways, e.g. “Dr. Harrod Gordan.”
The court believes the correct name is Dr. Gordon Harrod.

                                        5
Stroble      and    Matthews   prevented     plaintiff     from   obtaining   an

outpatient visit.

      On February 13, 2018, plaintiff was diagnosed with a hernia,

but given no treatment even though he was in serious pain.                    On

April 18, 2018, plaintiff saw defendant Matthews for his hernia,

migraines and breathing difficulties, but received no treatment.

On   April    26,    2018,   plaintiff   was   told   by   Dr.    Sayeed,   after

reviewing a CT scan, that plaintiff’s sarcoidosis was in remission

and there was no need for further treatment.               They also discussed

plaintiff’s hernia and migraines.

      Plaintiff was dropped as Dr. Truong’s patient on June 1, 2018.

Plaintiff saw Dr. Sayeed on June 14, 2018, but was denied a “step

up in therapy” after complaining of migraines, hernia and breathing

difficulties.

      Plaintiff alleges that he wrote hundreds of agencies to

request help in suing defendant Corizon and the Kansas Department

of Corrections.       He also wrote numerous grievances. He claims that

his letters were opened by defendant Barbara Wheeler.                   He also

claims that in retaliation for his letters and grievances, on June

25, 2018, he was moved back to EDCF by defendants Electra Knowles,

Page Coleman and Emma Connover.

      In August 2018, plaintiff received treatments for chronic

bronchitis.        Plaintiff claims that on September 21, 2018, after he



                                         6
was denied surgery for his hernia, he was given a bottom bunk and

weight restriction, but was in pain and needed pain medication.

     In March 2019, plaintiff received a new inhaler.                He states

that it was the same dosage, although a new pulmonologist had

recommended a changed dosage.              In April plaintiff received an

inhaler with the dosage recommended by the new pulmonologist.               On

March 5, 2019, plaintiff received a hernia belt.                     Plaintiff

suffered pain from his hernia, but he did not receive surgery.

     In    April   2019,   plaintiff       was   transferred   to   Hutchinson

Correctional Facility (HCF).      His breathing treatment medication

was changed by defendant Dr. Monir to “Duo Neb” which interferes

with plaintiff’s other medication.               The medication was changed

back on May 1, 2019.

     Starting in July 2018 and continuing into 2019 plaintiff had

“skin abnormalities.”       He received Ketaconazole cream in August

2018.     He was seen by a doctor in September and October 2018.             A

biopsy was performed on October 17, 2018 which showed results

consistent     with   sarcoidosis.           A    dermatologist     visit   was

recommended but denied by defendant Dr. Dorsey.                   In June 2019

plaintiff received Ketaconozole tablets for ten days.

     B. Legal claims

     Plaintiff’s claims for relief are listed on pp. 15-18 of his

complaint.    Plaintiff has not numbered the claims, but the court

will label and enumerate the claims as follows:

                                       7
          1. Eighth Amendment – excessive delay

          2. Eighth Amendment – inhaler delay

          3. Eighth Amendment – reduced inhaler dosage

          4. Retaliation

          5. Medical malpractice – chronic care

          6. Eighth Amendment – hernia

          7. Medical malpractice – inhaler dosage and delay

          8. Eighth Amendment – delay in diagnosis

          9. Eighth Amendment – migraines

          10. Equal protection – failure to do hernia surgery

          11. Eight Amendment – bronchitis treatment

          12. Eighth Amendment – bronchitis and COPD treatment

          13. Eighth Amendment – sarcoidosis of the skin

          14. Eighth Amendment – grievance procedure

          15. Relief requested

     Plaintiff seeks actual damages, punitive damages, injunctive

relief and declaratory relief.

IV. Discussion

     A. Dr. Truong

     Plaintiff attempts to bring two § 1983 claims against Dr.

Truong.   See Claims ## 8 and 12 at Doc. No. 1, ¶¶ 139 and 143.

Plaintiff, however, does not allege facts indicating that Dr.

Truong acted under color of state law.   Plaintiff states that Dr.

Truong is a pulmonologist at St. Francis Hospital.     He does not

                                 8
allege that Dr. Truong contracted with the State of Kansas, as

opposed to a private corporation, to provide medical services to

plaintiff.   Generally, private doctors and private hospitals do

not act under color of state law for purposes of § 1983.       See

Wittner v. Banner Health, 720 F.3d 770, 780-81 (10th Cir. 2013);

Haggins v. Alabama Dept. of Corrections, 2018 WL 1938310 *3

(N.D.Ala. 1/30/2018); Gilliland v. Manord, 2017 WL 3124333 *2

(N.D.Ala. 7/5/2017);   Lipps v. Sutter Amador Hospital, 2017 WL

2081598 *3 (E.D.Cal. 5/15/2017); Callahan v. Southwestern Medical

Center, 2005 WL 1238770 *4-5 (W.D.Okla. 4/29/2005). Therefore, the

court finds that plaintiff has failed to state a § 1983 claim

against Dr. Truong.

     B. Personal participation

     A plaintiff may not seek to impose liability upon a defendant

merely because of that person’s supervisory position or because he

or she rejected a grievance or ignored a complaint. Porro v.

Barnes, 624 F.3d 1322, 1327 (10th Cir. 2010); Gallagher v. Shelton,

587 F.3d 1063, 1069 (10th Cir. 2009).   Individual liability for a

§ 1983 violation requires personal involvement in the alleged

constitutional violation.   Schneider v. City of Grand Junction

Police Dept., 717 F.3d 760, 768 (10th Cir. 2013).

     The court has carefully considered plaintiff’s allegations.

The court finds that the plaintiff has not alleged facts, as

opposed to conclusions, showing that the following individual

                                 9
defendants personally participated in conduct causing a violation

of    plaintiff’s     constitutional        rights:      Jeff    Easter,   Charles

Simmons, Doug Burris, Roger Werholtz, Daniel Schnurr, Sam Cline,

Viola Riggins, David Tatarsky, and Paul Snyder.

       To     properly   allege    the      liability     of    these   supervisor

defendants, plaintiff must describe an affirmative link between

them    and     the   alleged     constitutional        violation.      Dodds   v.

Richardson, 614 F.3d 1185, 1195 (10th Cir. 2010).                    This requires

allegations of:       a) a personal involvement in the violation; b) a

sufficient causal connection between the supervisor’s involvement

and the constitutional violation; and c) a culpable state of mind.

Id.    “Personal involvement” can be alleged by stating that:                   1)

the supervisor personally participated in the alleged violation;

2) the supervisor exercised control or direction over the alleged

illegal acts, or the supervisor’s failure to supervise caused the

alleged illegal acts; 3) the supervisor knew of the violation and

acquiesced in its continuance; or 4) the supervisor promulgated,

created, implemented or utilized a policy that caused the alleged

deprivation of constitutional rights.              Id.    A “causal connection”

is alleged by claiming that a supervisor defendant set in motion

a series of events that the defendant knew or reasonably should

have    known    would   cause     others     to   deprive     plaintiff   of   her

constitutional rights.          Id. at 1195-96.



                                         10
     C. Corporate liability

     Plaintiff has named Corizon Health, Correct Care Solutions

and PharmaCorr as defendants.     See Claims ## 2 and 14 at ¶¶ 133

and 145 of Doc. No. 1.       Claim #2, which names PharmaCorr as a

defendant, concerns the provision of an inhaler for plaintiff.

Claim #14 involves grievance procedures. For purposes of this

discussion, the court shall assume that these private corporations

are acting under color of state law.

     A private corporation, treated as acting under color of state

law under § 1983, may not be held liable based upon respondeat

superior – that is, solely because it employs someone who violated

the Constitution.   See Rascon v. Douglas, 718 Fed.Appx. 587, 589–

90 (10th Cir. 2017); Spurlock v. Townes, 661 Fed.Appx. 536, 545

(10th Cir. 2016); Green v Denning, 465 Fed.Appx. 804, 806 (10th

Cir. 3/9/2012); Livingston v. Correct Care Solutions, 2008 WL

1808340 *1-2 (D.Kan. 4/17/2008).         Plaintiff must allege facts

showing a policy or a custom of the corporate defendants named in

the complaint that caused his injury.         See Wabuyabo v. Correct

Care Solutions, 723 Fed.Appx. 642, 643 (10th Cir.) cert. denied,

139 S.Ct. 427 (2018).

     Plaintiff has failed to allege facts plausibly showing that

the policies or common practices of the corporate defendants

regarding the provision of medical devices, like inhalers, or the

handling   of   grievances   caused    plaintiff   injury   through   the

                                  11
deliberate indifference to plaintiff’s significant medical needs.

Plaintiff has only made broad and conclusory allegations that the

corporate defendants have policies intended to save money by

limiting outside referrals, medical tests and procedures, and

prescribed medication.        Plaintiff has not alleged facts showing

that a treatment he needed for a serious medical problem was denied

because of a cost-saving policy of one of the corporate defendants.

Therefore, plaintiff’s claims against the corporate defendants are

subject to dismissal.

       D. Eighth Amendment claims

              1. Standards

       The Supreme Court has held that “deliberate indifference to

serious medical needs of prisoners” constitutes a violation of the

Eighth Amendment.       Estelle v. Gamble, 429 U.S. 97, 104 (1976).

There is an objective component and a subjective component to the

test for deliberate indifference.          Farmer v. Brennan, 511 U.S.

825, 834 (1994).       A plaintiff must show that objectively he was

deprived of a sufficiently serious medical need.         Id.    A plaintiff

must   also    show   that   the   defendant   subjectively    knew   of   and

disregarded an excessive risk to the plaintiff’s health or safety.

Id. at 837.

       A medical need is “’sufficiently serious if it is one that

has been diagnosed by a physician as mandating treatment or one

that is so obvious that even a lay person would easily recognize

                                      12
the necessity for a doctor’s attention.’”             Mata v. Saiz, 427 F.3d

745, 751 (10th Cir. 2005)(quoting Sealock v. Colorado, 218 F.3d

1205, 1209 (10th Cir. 2000)).      A defendant knows of and disregards

an excessive risk to a prisoner’s health when he is both “aware of

facts from which the inference could be drawn that a substantial

risk of serious harm exists,” and he actually draws that inference.

Farmer, 511 U.S. at 837. Negligence in diagnosis or treatment and

medical   malpractice   do   not   rise   to    the   level   of   the   Eighth

Amendment violation.    Green v. Branson, 108 F.3d 1296, 1303 (10th

Cir. 1997).   It is “obduracy and wantonness, not inadvertence or

error in good faith” that characterize deliberate indifference.

Whitley v. Albers, 475 U.S. 312, 319 (1986).                   A plaintiff’s

disagreement with a course of treatment, such as whether to consult

a specialist or undertake additional testing, is not sufficient to

state a constitutional claim under the Eighth Amendment.                 Gee v.

Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010); Self v. Crum, 439

F.3d 1227, 1232 (10th Cir. 2006); Perkins v. Kansas Dept. of

Corrections, 165 F.3d 803, 811 (10th Cir. 1999).              In other words,

“the   subjective   component       is    not     satisfied,       absent    an

extraordinary degree of neglect, where a doctor merely exercises

his considered medical judgment.” Self, 439 F.3d at 1232; see,

e.g., Ledoux v. Davies, 961 F.2d 1536, 1537 (10th Cir. 1992)

(noting that types of medication prescribed and referrals to

specialists are generally matters of medical judgment).

                                    13
        Furthermore, “a delay in medical care ‘only constitutes an

Eighth Amendment violation where the plaintiff can show the delay

resulted in substantial harm.’”               Mata, 427 F.3d at 751 (quoting

Oxendine v. Kaplan, 241 F.3d 1272, 1276 (10th Cir. 2001)).                      “The

substantial       harm   requirement     can    ‘be   satisfied    by     lifelong

handicap, permanent loss or considerable pain.’”                   Id. (quoting

Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001)).

             2. Claim #1 – excessive delay - ¶ 132

        Plaintiff alleges that the actions or omissions of defendant

Sarah Wilson, Director of Nursing and Clinic Manager, defendant

Dr. Harold Stopp of Correct Care Solutions, and the Sedgwick County

Jail excessively delayed the treatment of plaintiff’s lung disease

and caused it to worsen in violation of the Eighth Amendment.                   The

claim    refers    to    the   factual   allegations    at   ¶¶   31-47    of   the

complaint.     Claim #1 appears centered upon plaintiff’s treatment

at SCJ.    Plaintiff left the jail on September 25, 2017, according

to the complaint.

        Plaintiff has failed to state a claim for a violation of the

Eighth Amendment in this charge for the following reasons.                 First,

the court notes that the limitations period for § 1983 actions

arising in Kansas is two years. Jacobs v. Lyon County Detention

Center, 371 Fed.Appx. 910, 912 (10th Cir. 3/31/2010)(drawing the

period from the personal injury statute of limitations in Kansas

in accordance with Wilson v. Garcia, 471 U.S. 261, 269 (1985));

                                         14
Brown v. U.S.D. 501, 465 F.3d 1184, 1188 (10th Cir. 2006)(same).

Plaintiff filed this action on August 19, 2019.                   Plaintiff’s

allegations   involve   instances      where   medical     records   that   Dr.

Truong needed for plaintiff’s visits on January 13, 2017, February

21, 2017, May 2, 2017 and September 6, 2017 were not delivered.

But, defendant Wilson is only tied by plaintiff’s allegations to

the incident on February 21, 2017 and another incident when

plaintiff was sent to the Via Christi clinic at Wesley Hospital on

May   11,   2017.    These   events     occurred    outside    the   two-year

limitation period for § 1983 claims.            Plaintiff states that a

transport officer refused to take the appropriate study for Dr.

Truong on September 6, 2017.

      As to defendant Dr. Stopp, plaintiff does not make allegations

linking Dr. Stopp to the delays in receiving treatment for his

lung disease. Plaintiff quotes Dr. Stopp as stating that he cannot

cure plaintiff’s sarcoidosis.          But, plaintiff does not dispute

this statement.     Nor does plaintiff state to what extent the delay

in treatment substantially worsened his lung condition or how this

was manifested.

      Finally, plaintiff indicates that he had an inhaler when he

was at SCJ.    Doc. No. 1, ¶¶ 50 and 52.        So, plaintiff did receive

some treatment at the jail.       Furthermore, plaintiff visited Dr.

Truong on multiple occasions and was treated by Dr. Truong.

Although    plaintiff   claims   the    treatment    was    not   meaningful,

                                      15
plaintiff      alleges     that   Dr.    Truong     gave   him   an    inhaler      that

apparently      gave   plaintiff       relief.      These    allegations       do    not

describe objective indifference to a serious medical need or

subjective      indifference      by    defendant    Wilson      or    defendant     Dr.

Stopp.

              3. Claim #2 – inhaler delay - ¶ 133

        Plaintiff alleges that the actions or omissions of defendants

nurse Jackie Warner, nurse practitioner William Wade, medical

provider and physician Dr. Gordon Harrod, former regional medical

director Dr. Paul Corbier, nurse Cereasa Patterson, PharmaCorr,

Inc. and Jennifer Clements of PharmaCorr, Inc. interfered with the

inhaler       medication     prescribed        by   Dr.     Truong      and    delayed

plaintiff’s receipt of the inhaler for 9½ days in violation of the

Eighth Amendment.          Claim #2 refers to factual allegations at ¶¶

49-53    of    the   complaint.    The    events     allegedly        occurred   while

plaintiff was at EDCF.

        Plaintiff’s factual allegations assert that defendant Wade

ordered an inhaler for plaintiff and that the inhaler was approved

by Dr. Harrod and Dr. Paul Corbier.                   These allegations do not

describe objective or subjective indifference to a serious medical

problem by defendants Wade, Dr. Harrod or Dr. Corbier.                        Claim #2

states that defendant Warner took plaintiff’s inhaler and optic

chamber diamond static valve when he arrived from SCJ and placed

plaintiff on a different inhaler which was on back order and not

                                          16
in stock.     There are no facts stated indicating that defendant

Warner was aware that the inhaler was not in stock or how long it

might take for delivery.        This does not describe objective or

subjective indifference to a serious medical problem by defendant

Warner.

     Claim #2 lists PharmaCorr, Inc. and Jennifer Clements as

defendants, but the referenced factual allegations do not mention

either defendant.       Therefore, Claim #2 does not state a cause of

action against them.

            4. Claim #3 – reduced inhaler dosage - ¶ 134

     Plaintiff    alleges    that     defendants   Jennifer   Clements   of

PharmaCorr Inc., Dr. Baseer Sayeed at WCF, Regina Stroble the

health services administrator at WCF, Pamela Matthews the director

of nursing and clinic manager at WCF, and Dr. Paul Corbier the

former regional medical director, reduced plaintiff’s inhaler

dosage for non-medical reasons without an alternate treatment plan

causing     plaintiff     breathing     difficulties    and   aggravating

plaintiff’s lung injury in violation of the Eighth Amendment.

Claim #3 makes reference to the factual allegations at ¶¶ 59-62 of

the complaint.     Plaintiff was at WCF when these alleged events

happened.

     The factual allegations to which plaintiff refers allege that

on November 20, 2017 defendants Clements, Dr. Sayeed, Stroble,

Matthews and Dr. Corbier acted to reduce the dosage on plaintiff’s

                                      17
inhaler    “completely   ignoring    the   harm   this    would   cause   the

plaintiff and without any alternative treatment plan.”              Doc. No.

1, ¶ 59.    Plaintiff alleges that this was because the inhaler was

on back order and not in stock until December 19, 2017.             Plaintiff

does not allege facts indicating that the persons named in Claim

#3 acted objectively and subjectively in deliberate indifference

to a serious medical need by exercising their judgment as to the

dosage administered by plaintiff’s inhaler.

            5. Claim #6 – hernia - ¶ 137

     Plaintiff    claims   that     defendants    Debra    Lundry     (health

services administrator at HCF), Dr. Monir (medical provider at

HCF), Pamela Matthews, Regina Stroble, Dr. Harrod, Lisbeth Lieber

(nurse practitioner), and Dr. Barry Lewis Harris (medical officer)

did not treat plaintiff for pain from his hernia and denied surgery

twice in violation of the Eighth Amendment.          Plaintiff refers to

the factual allegations at ¶¶ 68, 73, 79, 93-95, 99, and 104-09 of

the complaint.

     The court has examined the factual allegations plaintiff ties

to Claim #6.      Those allegations do not describe the specific

actions taken by defendants Lundry, Matthews, Stroble, Dr. Harrod,

Lieber and Dr. Harris to deny treatment for plaintiff’s hernia and

the pain associated with it.        Therefore, Claim #6 does not state

a claim against those defendants.



                                     18
             6. Claim #8 – delay in diagnosis - ¶ 139

        Plaintiff   asserts     that     defendants      Dr.     Sayeed,    Pamela

Matthews,    Regina    Stroble    and    Dr.    Truong     excessively     delayed

plaintiff’s diagnosis in violation of the Eighth Amendment.                  Claim

#8 refers to ¶¶ 55-90 of the complaint.               The court’s review of

these    paragraphs    finds   that     plaintiff   does       not   describe   the

specific actions or decisions taken by the defendants listed in

Claim #8 which caused a delay in diagnosis that resulted in

substantial    harm.     Plaintiff’s         allegations    indicate     that   his

diagnosis for breathing issues has not changed substantially from

its status prior to the events recounted in ¶¶ 55-90.                  See ¶¶ 31,

34, 38 and 45.

             7. Claim #9 – migraines ¶ 140

        Plaintiff alleges that defendants Dr. Sayeed, Pamela Matthews

and Regina Stroble violated plaintiff’s Eighth Amendment rights by

refusing to do further testing to diagnose the cause of plaintiff’s

migraine headaches and only gave plaintiff ibuprofen as treatment.

Claim #9 refers to ¶¶ 55 through 130 of the complaint.

        Plaintiff’s allegations represent a disagreement with the

defendants’ medical judgment regarding the proper treatment for

plaintiff’s migraines.         This is insufficient to state a claim of

an Eighth Amendment violation.           See Weldon v. Ramstad-Hvass, 512

Fed.Appx. 783, 795 (10th         Cir. 2013); Gee, 627 F.3d at 1192.

Plaintiff also fails to describe any specific actions or omissions

                                        19
of the defendants, particularly Regina Stroble, which state a claim

of relief for an Eighth Amendment violation.2

              8. Claim #11 – bronchitis treatment - ¶ 142

       Plaintiff asserts that defendants Dr. Sayeed, Dr. Stopp,

Regina Stroble, and Pamela Matthews violated plaintiff’s Eighth

Amendment      rights    by    failing    to    treat    plaintiff’s     chronic

bronchitis with breathing treatments, Mucinex, peak flow monitor

test, vitals, stethoscope, and pulmonary function test.                Plaintiff

references ¶¶ 55-90 of the complaint.             These paragraphs, however,

fail   to     describe   any   specific       actions   or   omissions   of   the

defendants regarding breathing treatments, Mucinex, peak flow

monitor tests, pulmonary function tests, stethoscope checks or

vitals.     Nor do plaintiff’s broad allegations describe anything

more   than    a   possible    disagreement      over   course   of   treatment.

Therefore, Claim #11 does not state an Eighth Amendment violation

against the defendants named in that count.

              9. Claim #12 – bronchitis and COPD treatment - ¶ 143

       Plaintiff makes a claim similar to Claim #11 against defendant

Dr. Truong in Claim #12.        Plaintiff alleges that Dr. Truong failed

to give him breathing treatments and mucus relief with Mucinex.

Plaintiff makes reference to ¶¶ 34-78 in the complaint. As already

stated, plaintiff has failed to allege facts showing that Dr.



2 As to defendants Dr. Sayeed and Pamela Matthews plaintiff only alleges a
lack of treatment or failure to step up therapy.

                                         20
Truong is a state actor who may be sued under § 1983.                  Many of

plaintiff’s visits with Dr. Truong occurred more than two years

before plaintiff filed this lawsuit and may not form the basis of

a timely § 1983 claim.         Also, Dr. Truong prescribed an inhaler for

plaintiff and thus, provided treatment for plaintiff’s condition.

After a review of the complaint, the court concludes that plaintiff

does not allege facts showing that Dr. Truong’s failure to provide

breathing treatments during a visit on January 11, 2018 plausibly

describes deliberate indifference to a serious medical need.3

             10. Claim #13 – sarcoidosis of the skin - ¶ 144

       In Claim #13 plaintiff alleges that defendants Dr. Harrod,

Lisbeth Lieber, Debra Lundry, and Dr. Monir violated plaintiff’s

Eighth    Amendment     rights    by   failing   to   treat    plaintiff     for

sarcoidosis of the skin. He refers to ¶¶ 111-129 of the complaint.

       Plaintiff’s allegations fail to state a claim because they do

not    describe   a   substantial      medical   problem.       In   addition,

plaintiff’s skin condition did receive treatment in the form of

prescription medicine, biopsy, and examinations.              Third, plaintiff

does   not   describe    any     specific   actions   or   omissions   by    the

defendants he names in Claim #13 which would plausibly show

deliberate indifference to a serious medical need.




3 The January 11, 2018 visit in the only appointment with Dr. Truong after
August 19, 2017.

                                       21
            11. Claim #14 – grievance procedure - ¶ 145

       Plaintiff    alleges    that   defendants    Viola   Riggins    (former

director of health services), Jeff Easter (sheriff of Sedgwick

County), David Tatarsky (former director of health services), Page

Coleman, Electra Knowles (policy and compliance officer), Correct

Care   Solutions,    Corizon     Health,    Roger   Werholtz   (Secretary   of

Corrections), Regina Stroble, Sam Cline (Warden of EDCF), Daniel

Schnurr (Warden of HCF), Charles Simmons (Acting Secretary of

Corrections), and Doug Burris (corrections manager) failed to

employ the grievance procedure to ensure plaintiff received proper

medical treatment in violation of plaintiff’s Eighth Amendment

rights.   Plaintiff refers to ¶¶ 87-89 of the complaint.

       Plaintiff’s allegations fail to describe what each specific

defendant    did     to   deny    plaintiff     treatment      in   deliberate

indifference to a substantial medical need. The general allegation

that several persons failed to employ a grievance procedure to

ensure proper medical treatment is not sufficient to make clear

exactly who did what to whom.         Moreover, “a denial of a grievance,

by itself without any connection to the violation of constitutional

rights alleged by [a] plaintiff, does not establish personal

participation [in the violation] under § 1983.”                Gallagher, 587

F.3d at 1069.




                                       22
       E. Retaliation - ¶ 135

       In Claim # 4, plaintiff alleges that he was transferred from

WCF to EDCF in retaliation for writing grievances against medical

staff.    Plaintiff alleges that defendants Page Coleman (unit team

supervisor), Barbara Wheeler (mail room clerk), Electra Knowles

(mail room supervisor), Regina Stroble, Dr. Baseer Sayeed, and

Pamela Matthews are liable for this alleged misconduct.             Plaintiff

refers to ¶¶ 83-91 of the complaint.

       To state a First Amendment retaliation claim, plaintiff must

allege: 1) he engaged in constitutionally protected activity; 2)

the defendant’s actions caused him to suffer an injury that would

chill a person of ordinary firmness from continuing to engage in

that     activity;   and    3)   the   defendant’s    adverse   action     was

substantially motivated as a response to his constitutionally

protected activity.        Gray v. Geo Group, Inc., 727 Fed.Appx. 940,

946 (10th Cir. 3/6/2018)(citing         Mocek v. City of Albuquerque, 813

F.3d 912, 930 (10th Cir. 2015)).            “To make a prisoner’s claim of

retaliation by a prison official plausible, it must be supported

by (1) specific facts about the adverse action taken against the

prisoner to make it plausible that the action was not motivated by

legitimate    grounds      and   (2)   specific   facts   showing    why   the

particular official would be motivated to improperly harm the

prisoner.” Guy v. Lampert, 748 Fed.Appx. 178, 181 (10th Cir. 2018);



                                       23
see also Strope v. Cummings, 381 Fed.Appx. 878, 883 (10th Cir.

2010).

     Plaintiff’s allegations do not state the specific actions the

named defendants did to cause plaintiff’s transfer.                   Plaintiff

alleges   that   defendant       Wheeler     opened    plaintiff’s    mail   and

“reported the plaintiff to the proper authorities” (¶ 84 and ¶

87); that defendants Stroble, Knowles and Coleman had meetings (¶

84); that defendants Stroble and Matthews denied plaintiff medical

care (¶ 87); and that defendants Knowles, Coleman and Connover

“rolled” or transferred plaintiff to EDCF in retaliation for

writing grievances (¶ 89).        There are no allegations regarding Dr.

Sayeed, Regina Stroble or Pamela Matthews causing a retaliatory

transfer.

     Also,    there   are   no    specific    allegations    identifying      the

actions taken by defendants Knowles, Coleman and Connover were

substantially motivated to retaliate against plaintiff for writing

grievances.      Plaintiff       simply    makes   the   general     claim   that

defendants Knowles, Coleman and Connover transferred plaintiff and

that he was told by a person not named as a defendant that he was

transferred because he filed grievances.              This is insufficient to

state a plausible claim for relief.                See Armour v. Universal

Protection Services, 724 Fed.Appx. 663, 665 (10th Cir. 2018);

Sheratt v. Utah Dept. of Corrections, 545 Fed.Appx. 744, 748 (10th

Cir. 2013)

                                      24
     Moreover, assuming plaintiff could proceed with a retaliation

claim against defendants Knowles, Coleman and Connover, the claim

does not appear sufficiently related to plaintiff’s other claims

to justify joinder in this case under Fed.R.Civ.P. 20.               Plaintiff

must show that the right to relief against the defendants arises

out of the same transaction, occurrence or series of transactions

or occurrences; and that there is a question of law or fact common

to all defendants in the action.       Absent such a showing, the court

may require plaintiff to sever the retaliation claim and bring it

as a separate action.      See McLemore v. Saline County Sheriff’s

Office, 2016 WL 3522048 *3-4 (D.Kan. 6/28/2016).

     F. Equal protection - ¶ 141

     In Claim #10, plaintiff alleges that defendants Dr. Monir and

Debra Lundry violated plaintiff’s constitutional right to equal

protection of the laws by failing to give plaintiff hernia surgery

when another inmate at the same institution with a smaller hernia

received hernia surgery.

     The   Equal   Protection   Clause    of    the    Fourteenth    Amendment

directs that persons similarly situated should be treated alike.

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

The challenged disparate treatment must be the result of purposeful

discrimination.    McCleskey    v.   Kemp,     481    U.S.   279,   292   (1987)

(quoting Whitus v. Georgia, 385 U.S. 545, 550 (1967)).                      The

pleading burden is significant in situations where the government

                                     25
actors enjoy a range of discretion and may properly base a decision

on a myriad of potentially relevant factors.               See Kansas Penn

Gaming, LLC v. Collins, 656 F.3d 1210, 1218-19 (10th Cir. 2011).

Here, plaintiff has not alleged facts showing that defendants Dr.

Monir and Debra Lundry acted with a discriminatory intent against

plaintiff, only that an inmate with a similar condition at the

same institution was given a different treatment.           The court finds

that Claim # 10 fails to state a claim.

      G. Medical malpractice - ¶¶ 136 and 138

      Plaintiff raises two state law medical malpractice claims

against defendants Lisbeth Lieber and Dr. Gordon Harrod.            To prove

medical malpractice an injured patient must show a breach of the

professional duty of care, that the breach caused the patient harm

and that he has suffered actual damages.           Roesch v. Clarke, 861

F.Supp. 986, 991 (D.Kan. 1994).          In Claim #5, plaintiff claims

that these two defendants committed medical malpractice by failing

to   monitor   plaintiff   “while   on   Advair”   and    failing   to   give

plaintiff a chronic care appointment because of a shortage of staff

which led to “plaintiff becoming a Diabetic.”            Doc. No. 1, ¶ 136.

Claim #5 refers to ¶ 97 of the complaint which states that

plaintiff is on medication that causes “other diseases such [as]

Diabetes” and that a single chronic care visit was delayed due to

shortness of staff.        Plaintiff’s allegations fail to plausibly

show that the defendants’ actions caused plaintiff harm and that

                                    26
he suffered actual damages.       The alleged facts to which Claim #5

refers only assert that plaintiff is on medication which causes

diseases such as diabetes and that a chronic care visit was delayed

due to a shortage of staff.

     In Claim #7, plaintiff alleges that the defendants failed to

order the correct dosage for plaintiff’s inhaler. Plaintiff refers

to ¶¶ 98, 100 and 101 of the complaint.         These paragraphs state

that “around March 2019” plaintiff was given a new inhaler that

was the same dosage as the previous inhaler rather than a new

dosage that had been recommended by a Dr. Fletcher, although

defendant Lieber said it was the new dosage.           Doc. No. 1, ¶ 98.

Plaintiff further alleges that on “4-2-19 or 4-12-19” he was given

the right dosage after he “relentlessly” complained to a nurse

Johnson and a Ms. Wolf.    Doc. No. 1, ¶ 100.        These allegations do

not describe a breach of duty by Dr. Harrod.             They also do not

describe actual harm and damages suffered by plaintiff as a result

of Ms. Lieber’s actions.

     For   the   above-stated     reasons,     the    court     finds   that

plaintiff’s medical malpractice claims fail to state a plausible

claim for relief.

     H. Declaratory Judgment

     A   declaratory   judgment   ordinarily    should    not   be   granted

unless the parties’ plans of actions are likely to be affected by

the declaratory judgment.       Jordan v. Sosa, 654 F.3d 1012, 1030

                                    27
(10th Cir. 2011)(citing and quoting Green v. Branson, 108 F.3d

1296, 1300 (10th Cir. 1997) and Armstrong World Indus., Inc. v.

Adams, 961 F.2d 405, 412 (3d Cir. 1992)); see also Barney v.

Pulsipher, 143 F.3d 1299, 1306 n.3 (10th Cir. 1998)(a plaintiff

cannot maintain a declaratory judgment action unless he or she can

establish a good chance of being likewise injured in the future).

Plaintiff has made a request for broad declarations that a lengthy

list of defendants violated plaintiff’s constitutional rights.

Doc. No. 1, pp. 17-18.        His requests for declaratory relief are

not properly supported or framed to have an impact upon the

parties’ future actions.

      I. Defendants Dorsey, Robinson and Snyder

      Defendants Dorsey, Robinson and Snyder (and perhaps others)

are infrequently mentioned in plaintiff’s factual allegations and

not mentioned as defendants in plaintiff’s recitation of legal

claims.4   Plaintiff has failed to provide fair notice of his claims

against these defendants.

V. Conclusion

      As discussed above, the court finds that plaintiff has failed

to state a plausible claim for relief in almost every claim he has

brought against almost every defendant named in the complaint.5



4 Robinson and Dorsey are mentioned in a lengthy list of defendants against whom
plaintiff seeks a declaratory judgment. Doc. No. 1, p. 17.
5 Claim # 2 may state a claim against defendant Patterson.   Claim # 6 may state
a claim against defendant Monir.

                                      28
The court shall direct that plaintiff by February 20, 2020 show

cause why almost all of plaintiff’s claims should not be dismissed

as recounted in this order.         In the alternative, plaintiff may

file an amended complaint by February 20, 2020 which corrects the

deficiencies discussed in this order.             An amended complaint,

supersedes the original complaint and must contain all of the

claims   upon   which   plaintiff   wishes   to   proceed.   An   amended

complaint should not refer back to the original complaint.

     IT IS SO ORDERED.

     Dated this 21st day of January, 2020, at Topeka, Kansas.



                            s/Sam A. Crow___________________________
                            Sam A. Crow, U.S. District Senior Judge




                                    29
